Blodgett, J.,
(dissenting.) I fully concur in all the conclusions reached by the learned circuit justice in this ease, except the finding that the city *777is vested with the fee in the way-ground between the south line of section 15, and the north lino of Randolph street, subject to the right of occupancy anil user by the Illinois Central Railroad Company, pursuant to the three ordinances of the city referred to; as it seems to me quite clear that, the fee of this strip of land, 200 feet wide, is in the state of Illinois, subject to the grant of perpetual user, for the purposes of a railroad, by virtue of the railroad company’s charter of 1851, and the consent to such use by these city ordinances. We agree that the fee of the land covered by the waters of Lake Michigan was in the state at the time the charter of the Illinois Central Railroad was passed; and that this way-ground was at that time a part of this submerged land, of which the state so held the feo. The charter of the company granted it the right to enter upon, take possession of, and use all and singular any lands, streams, and materials of every kind necessary for the location, construction, and maintenance of its road, with stations, turn-outs, side tracks, depots, shops, etc.; and all such lands, waters, materials, and privileges belonging to the state wore granted to said corporation for said purposes. And under this grant the railroad company had the right to take and use this strip of submerged land, subject only to the consent of the city of Chicago. The city gave such consent by its ordinance of June 14,1852; so that at that time the fee of this strip was in this state, subject to the right of use for railroad purposes granted to the railroad company. Since the company took possession under its charter, and the city ordinance of June, 1852, of this strip of way-ground, it has filled it up so that it is now solid land, and the city has filled up and reclaimed all the land lying between the west line of the way-ground and the shore-line; but I cannot see how this filling up has operated to clothe the city with the fee to this way-ground, or to transfer the foe from the state to the city. By filling in anil reclaiming the ground between the shore-line and the west boundary of the way-ground, the city, as riparian owner, probably has acquired the fee to the ground it has so filled up and reclaimed. The ordinance of Juno 14, 1852, evidently contemplated the construction of an outer harbor, and reserved the right of access to such harbor by the streets of the city;, and perhaps the city may have the right, under its charter from the state, to construct wharves and docks at the ends of these streets. But this does not put the fee in the way-ground in the city, and at most only gives the city the right to pass across the way-ground for the purposes of constructing, maintaining, and using these improvements. The city, as riparian owner of this frontage on the lake, from the south line of section 15 to Randolph street, consented to the taking of this strip of submerged land by the railroad company under its grant from the state, and thereby consented to the carving out of this strip of land from the city’s riparian right; therefore, by the act of the state and the city, this strip of way-ground has become dedicated to the use of the railroad as a right of way to the full extent of such dedication; I do not intend to be understood as indicating that the railroad company has any title by the grant of the state, or the city ordinances, to any of tlie submerged lands east of this way-ground, or that the city has parted *778with its riparian rights to such submerged land east of this strip of way-ground. I do not deem this question, as to where the fee of the way-ground at present rests, at all material to the disposition of the cases now before us, as I fully concur in all the findings which bear upon the disposition of the cases in hand; but this question of the fee in the way-ground, which now seems to me purely speculative, may become material hereafter, and henee I prefer to put on record this memorandum of dissent upon this single point.